Opinion by
Tilson, J.
It was stipulated that certain of the racello hats in question are similar to those involved in Abstract 47291, that other of the items consist of hemp knotted, straw hats similar to those involved in Abstract 46497, and still others consist of hemp hats similar to those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218). In accordance therewith all of these items were held dutiable under the provision for hats composed of one or more of the materials provided for in said paragraph 1504 (b) (1), not blocked or trimmed, and not bleached, dyed, colored, or stained. The claim at 25 percent was therefore sustained as to these items.